 

--------------------------------------------------------------------------------

EXHIBIT 10.3
 

 


FORM OF STOCK PURCHASE WARRANT


THIS WARRANT AND ANY SHARES ISSUED UPON ITS EXERCISE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), AND HAVE BEEN ACQUIRED
FOR INVESTMENT AND NOT WITH VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH SALE OR DISPOSITION OF ANY SHARES ISSUED UPON
EXERCISE HEREOF MAY BE AFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL SATISFACTORY IN FORM AND SUBSTANCE TO
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT THE TRANSFER OF
THIS WARRANT IS RESTRICTED AS SET FORTH HEREIN.
 
 

No. __XXXXX___  February 28, 2011

 
SAVE THE WORLD AIR, INC.
 
WARRANT TO PURCHASE COMMON STOCK
 
VOID AFTER 5:00 P.M. P.S.T. ON ____________,___, 2013


THIS CERTIFIES that, for the value received, the holder identified on the last
page of this Warrant (the "Holder") is entitled, upon the terms and subject to
the conditions hereinafter set forth, at any time on or after the date of this
Warrant and on or prior to 5:00 p.m. P.S.T. on the second anniversary of the
date of this Warrant (the "Expiration Time"), but not thereafter, to subscribe
for and purchase, from SAVE THE WORLD AIR, INC., a Nevada corporation (the
"Company"), up to ____XXXX_____ shares of the Company's Common Stock (the
"Shares") at a purchase price per share equal to $0.30 (the "Exercise Price").


1.  Exercise of Warrant. The purchase rights represented by this Warrant are
exercisable by the Holder, in whole or in part, at any time after the date of
this Warrant  and before the Expiration Time by the surrender of this Warrant
and the Notice of Exercise annexed hereto duly executed at the office of the
Company, in Morgan Hill, California (or such other office or agency of the
Company as it may designate by notice in writing to the Holder at the address of
the Holder appearing on the books of the Company), and upon payment of an amount
equal to the aggregate Exercise Price for the number of Shares thereby purchased
(by cash or by check or certified bank check payable to the order of the Company
in an amount equal to the purchase price of the shares thereby purchased);
whereupon the Holder shall be entitled to receive a stock certificate
representing the number of Shares so purchased. The Company agrees that if at
the time of the surrender of this Warrant and purchase of the Shares, the Holder
shall be entitled to exercise this Warrant, the Shares so purchased shall be and
be deemed to be issued to such holder as the record owner of such Shares as of
the close of business on the date on which this Warrant shall have been
exercised as aforesaid.


       Upon partial exercise of this Warrant, the Holder shall be entitled to
receive from the Company a new Warrant in substantially identical form for the
purchase of that number of Shares as to which this Warrant shall not have been
exercised. Certificates for Shares purchased hereunder shall be delivered to the
Holder within a reasonable time after the date on which this Warrant shall have
been exercised as aforesaid.

 
2.  No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued   upon the exercise of this Warrant. With
respect to any fraction of a share called for upon the exercise of this Warrant,
an amount equal to such fraction multiplied by the then current fair market
value at which each Share may be purchased hereunder shall be paid in cash to
the Holder.


 For purposes of this Section 2, the fair market value of the Shares shall mean
the  closing price of a share of the Company's Common Stock on the OTC Bulletin
Board on which the Common Stock is listed at the time of exercise on the last
business day prior to the date of exercise of this Warrant pursuant to Section l
or, if the Company's Common Stock is not then listed or quoted on the OTC
Bulletin Board, the closing price of the Company’s Common Stock as reported on
the “Pink Sheets” published by the Pink OTC Markets, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices) or in
all other cases, the fair market value of the Common Stock (without regard to
the restrictions on transfer or number of Shares) as determined in good faith by
the Company's Board of Directors.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3. Charges, Taxes and Expenses. The Holder shall pay all issue and transfer
taxes and other incidental expenses in respect of the issuance of certificates
for Shares upon the exercise of this Warrant, and such certificates shall be
issued in the name of the Holder of this Warrant.


4. No Rights as a Stockholder. This Warrant does not entitle the Holder to any
voting rights or other rights as a stockholder of the Company prior to the
exercise hereof.


5. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in case of loss, theft or
destruction of this Warrant, upon delivery of an indemnity agreement or security
reasonably satisfactory in form and amount to the Company or, in the case of any
such mutilation, upon surrender and cancellation of such Warrant, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, the
Company will make and deliver to the Holder, in lieu thereof, a new Warrant in
substantially identical form and dated as of such cancellation.


6. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday or a Sunday or shall be a legal holiday in the United States
or the State of California, then such action may be taken or such right may be
exercised on the next succeeding business.


7. Merger, Reclassification, etc.


(a) Merger, etc. If at any time the Company proposes (A) the acquisition of the
Company by another entity by means of any transaction or series of related
transactions (including, without limitation, any reorganization, merger,
consolidation or stock issuance) that results in the transfer of fifty percent
(50%) or more of the then outstanding voting power of the Company; or (B) a sale
of all or substantially all of the assets of the Company, then the Company shall
give the Holder ten (10) days notice of the proposed effective date of the
transaction. If, in the case of such acquisition of the Company, and the Warrant
has not been exercised by the effective date of the transaction, this Warrant
shall be exercisable into the kind and number of shares of stock or other
securities or property of the Company or of the entity resulting from such
merger or acquisition to which such Holder would have been entitled if
immediately prior to such acquisition or merger, it had exercised this Warrant.
The provisions of this Section 7(a) shall similarly apply to successive
consolidations, mergers, sales or conveyances.


(b) Reclassification, etc. If the Company at any time shall, by subdivision,
combination or reclassification of securities or otherwise, change any of the
securities to which purchase rights under this Warrant exist into the same or a
different number of securities of any class or classes, this Warrant shall
thereafter be to acquire such number and kind of securities as would have been
issuable as the result of such change with respect to the securities which were
subject to the purchase rights under this Warrant immediately prior to such
subdivision, combination, reclassification or other change. If the Shares are
subdivided or combined into a greater or smaller number of Shares, the Exercise
Price under this Warrant shall be proportionately reduced in case of subdivision
of shares or proportionately increased in the case of combination of shares, in
both cases by the ratio which the total number of Shares to be outstanding
immediately after such event bears to the total number of Shares outstanding
immediately prior to such event.


(c) Cash Distributions. No adjustment on account of cash dividends or interest
on the Shares or other securities purchasable hereunder will be made to the
Exercise Price under this Warrant.


 
2

--------------------------------------------------------------------------------

 
 
8. Restrictions on Transfer.


(a) Restrictions on Transfer of Shares. In no event will the Holder make a
disposition of this Warrant or the Shares unless and until, if requested by the
Company, it shall have furnished the Company with an opinion of counsel
satisfactory to the Company and its counsel to the effect that appropriate
action necessary for compliance with the Securities Act of 1933, as amended (the
"Act") relating to sale of an unregistered security has been taken.
Notwithstanding the foregoing, the restrictions imposed upon the transferability
of the Shares shall terminate as to any particular Share when (i) such security
shall have been sold without registration in compliance with Rule 144 under the
Act, or (ii) a letter shall have been issued to the Holder at its request by the
staff of the Securities and Exchange Commission or a ruling shall have been
issued to the Holder at its request by such Commission stating that no action
shall be recommended by such staff or taken by such Commission, as the case may
be, if such security is transferred without registration under the Act in
accordance with the conditions set forth in such letter or ruling and such
letter or ruling specifies that no subsequent restrictions on transfer are
required, or (iii) such security shall have been registered under the Act and
sold by the Holder thereof in accordance with such registration.


(b) Subject to the provisions of Section 8(a) hereof, this Warrant and all
rights hereunder are transferable, in whole or in part, upon surrender of the
Warrant with a properly executed assignment at the principal office of the
Company.
 
(c) Restrictive Legends. The stock certificates representing the Shares and any
securities of the Company issued with respect thereto shall be imprinted with
legends restricting transfer except in compliance with the terms hereof and with
applicable federal and state securities laws substantially as follows:
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AND MAY NOT BE SOLD, TRANSFERRED,      PLEDGED
OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933 OR AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER OF THIS CERTIFICATE THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT”.


9. Miscellaneous.


(a) Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of California applicable to contracts made and to be
performed wholly within such state.


(b) Restrictions. The Holder acknowledges that the Shares acquired upon the
exercise of this Warrant may have restrictions upon its resale imposed by state
and federal securities laws.


(c) Waivers Strictly Construed. With regard to any power, remedy or right
provided herein or otherwise available to any party hereunder (i) no waiver or
extension of time shall be effective unless expressly contained in a writing
signed by the waiving party; and (ii) no alteration, modification or impairment
shall be implied by reason of any previous waiver, extension of time, delay or
omission in exercise, or other indulgence.


 


[remainder of page intentionally left blank]




 
3

--------------------------------------------------------------------------------

 
 
 
 
(d) Modifications.  This Warrant may not be amended, altered or modified except
by a writing signed by the Company and the Holder of this Warrant.


IN WITNESS WHEREOF, SAVE THE WORLD AIR, INC. has caused this Warrant to be
executed by its duly authorized representative dated as of the date first set
forth above.


 

 
SAVE THE WORLD AIR, INC.
735 State Street, Suite 500
Santa Barbara, California 93101


By:         SPECIMEN            
Name:    Cecil Bond Kyte
Title:      Chief Executive Officer

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 

 
NOTICE OF EXERCISE


TO:           SAVE THE WORLD AIR, INC., a Nevada corporation


(1)           The undersigned hereby elects to purchase ______________ shares of
Common Stock (the "Shares") of Save the World Air, Inc. (“Issuer”) pursuant to
the terms of the attached Warrant, and tenders herewith payment of the purchase
price in full, together with all applicable transfer taxes, if any.


(2)           Please issue a certificate or certificates representing the Shares
in the name of the undersigned or in such other name as is specified below:
 
_______________________________________________
(Print Name)
A
ddress:


_______________________________________________


_______________________________________________


_______________________________________________


(3)           The undersigned confirms that he is an “accredited investor” as
defined by Rule 501(a) under the Securities Act of 1933, as amended, at the time
of execution of this Notice.
 
(4)           The undersigned confirms that the Shares are being acquired for
the account of the undersigned for investment only and not with a view to, or
for resale in connection with, the distribution thereof and that the undersigned
has no present intention of distributing or selling the Shares.
 
(5)           The undersigned accepts such Shares subject to the restrictions on
transfer set forth in the attached Warrant.
 
(6)           The undersigned acknowledges that the Issuer has given it access
to all information relating to the Issuer’s business that the undersigned has
requested.  The undersigned has reviewed all materials relating to the Issuer’s
business, financial condition and operations which it has requested and the
undersigned has reviewed all of such materials as the undersigned, in the
undersigned’s sole and absolute discretion has deemed necessary or
desirable.  The undersigned has had an opportunity to discuss the business,
management and financial affairs of the Issuer with the Issuer’s
management.  Specifically but not by way of limitation, the undersigned
acknowledges the Issuer’s publicly available filings made periodically with the
SEC, which filings are available at www.sec.gov and which filings the
undersigned acknowledges reviewing or having had the opportunity of reviewing.
 
(7)           The undersigned acknowledges that it has, by reason of its
business and financial experience, such knowledge, sophistication and experience
in financial and business matters and in making investment decisions of this
type that it is capable of (i) evaluating the merits and risks of an investment
in the Shares and making an informed investment decision in connection
therewith; (ii) protecting its own interest; and (iii) bearing the economic risk
of such investment for an indefinite period of time for shares which are not
transferable or freely tradable.  The undersigned hereby agrees to indemnify the
Issuer and the officers, directors and employees thereof harmless against all
liability, costs or expenses (including reasonable attorneys’ fees) arising by
reason of or in connection with any misrepresentation or any breach of
warranties or representations of the undersigned contained in this Notice, or
arising as a result of the sale or distribution of the Shares issuable upon
exercise of the Warrants.  The representations and warranties contained herein
shall be binding upon the heirs, legal representatives, successors and assigns
of the undersigned.
 


Date:_____________________
___________________________________
_________________________________
 
(Signature)
(Print Name





 
 
 
 
 
5

--------------------------------------------------------------------------------